IN THE COURT OF APPEALS OF TENNESSEE
                             AT JACKSON
                                  May 21, 2013 Session

                NITRA LYNN HAGGARD v. DYLAN HAGGARD

           Direct Appeal from the Chancery Court for Henderson County
                     No. 24904     James F. Butler, Chancellor


                 No. W2012-00360-COA-R3-CV - Filed May 28, 2013


After the trial court entered a final decree of divorce, the wife filed a motion to alter or
amend, seeking a modification of the division of marital property. The trial court granted the
motion to alter or amend, stating that the court was operating under a misconception
concerning the wife’s position at trial, which rendered the division of marital property
inequitable. The court awarded an asset previously awarded to the husband to the wife
instead. Husband appeals. We affirm.

 Tenn. R. App. P. 3; Appeal as of Right; Judgment of the Chancery Court Affirmed

A LAN E. H IGHERS, P.J., W.S., delivered the opinion of the Court, in which H OLLY M. K IRBY,
J., and J. S TEVEN S TAFFORD, J., joined.

Brandon L. Newman, James B. Webb, Trenton, Tennessee, for the appellant, Dylan Haggard

Barbara Hobock, Humboldt, Tennessee, for the appellee, Nitra Lynn Haggard
                                          OPINION

                           I. F ACTS & P ROCEDURAL H ISTORY

        Nitra Lynn Haggard (“Wife”) and Dylan Mark Haggard (“Husband”) were married
for nine years and had no children. Wife filed a complaint for divorce in 2010, and Husband
filed a counter-complaint for divorce. The divorce trial was held on July 28, 2011. The
parties were the only witnesses to testify. Wife submitted a proposed division of marital
property, which was made an exhibit at trial. She proposed that Husband would be awarded
several of the parties’ marital assets, but Wife testified that she was seeking a monetary
award representing her marital share of those assets, either in the form of a lump sum or, if
necessary, in monthly payments until the property settlement was paid in full.

       The trial court took the matter under advisement and issued a letter ruling on August
12, 2011. A final decree of divorce was entered on September 1, 2011. The trial court
divided the parties’ marital estate in such a manner that Husband received marital assets
valued at $119,847.49, including three parcels of real property, and Wife received marital
assets valued at only $16,598.01. There was no mention in the order of a monetary award
to the Wife representing her share of the marital assets awarded to Husband.

       Wife filed a motion to alter or amend on September 8, 2011. She asserted that
although she had not specifically requested any of the property awarded to Husband, “it was
not her intention to forfeit her claim to an equitable division of the property accumulated
during the marriage.” Wife pointed out that during the divorce trial, she testified that she was
requesting that her equitable share be awarded in the form of a monetary lump sum or a
property settlement that would be paid by Husband in monthly payments until paid in full.
In the event that the court determined that Husband lacked the ability to pay Wife for her
marital share, Wife asked that she be awarded unencumbered marital assets instead.

        Husband filed a response in which he argued that the division of marital property was
equitable and that there was no “mistake” in the divorce decree “so as to make a motion to
alter or amend appropriate under the rules of civil procedure.”

      Following a hearing, the trial court entered an order granting Wife’s motion to alter
or amend. The order stated, in pertinent part:

       The Court finds after review that the division is not equitable. The Court was
       under a misconception that Wife did not want any property awarded to the
       Husband, and did not understand that she wanted a cash settlement instead.
       The Court now understands that and upon review of the testimony concerning

                                              -2-
       Husband's income, the Court does not find that he would be able to make a
       cash settlement with Wife in any meaningful fashion. Therefore, the Court will
       resolve the issue by awarding the Wife the real estate located at 2570 Highway
       412 East, Darden TN 38328 that the Court found had a value of $47,000.00
       and no debt.1

The order stated that this alteration of the divorce decree would result in an equitable division
of the marital estate. Husband timely filed a notice of appeal.

                                      II.    I SSUES P RESENTED

       On appeal, Husband states the issue presented as:

       [Whether] [t]he Trial Court abused its discretion when, after giving a thorough
       analysis and written finding of fact with regard to the division of marital
       property and debt, the Court held, upon a motion to alter or amend with no
       additional proof presented, the division was not equitable, the court
       misunderstood what the wife “intended” to prove at trial, and awarded the wife
       additional real property.

For the following reasons, we affirm the decision of the chancery court.

                                   III.     S TANDARD OF R EVIEW

       “We review a trial court's ruling on a motion to alter or amend a judgment filed
pursuant to Tennessee Rule of Civil Procedure 59.04 under the abuse of discretion standard.”
Discover Bank v. Morgan, 363 S.W.3d 479, 487 (Tenn. 2012) (citing Stovall v. Clarke, 113
S.W.3d 715, 721 (Tenn. 2003); Linkous v. Lane, 276 S.W.3d 917, 924 (Tenn. Ct. App.
2008)). An abuse of discretion will be found “‘only when the trial court applied incorrect
legal standards, reached an illogical conclusion, based its decision on a clearly erroneous
assessment of the evidence, or employed reasoning that causes an injustice to the
complaining party.’” Id. (quoting State v. Jordan, 325 S.W.3d 1, 39 (Tenn. 2010)).

                                            IV.   D ISCUSSION

       Husband argues on appeal that the trial court erred in granting the motion to alter or
amend because its original division of marital property was equitable. He claims that when
one takes into account the alimony awarded to Wife ($450 for 24 months), the award of her

       1
           The Darden property transferred to Wife was a rental property.

                                                   -3-
attorney’s fees (roughly $5,000), and the fact that Wife has no debt, then the division of
marital property in the original order was equitable. Even if we were to compare these totals,
for the sake of argument, Husband concedes that adding Wife’s alimony award and the award
of her attorney’s fees to her original award of marital property still only totals $36,297.51,
while Husband was awarded property valued at $119,847.49. Husband points out that some
of the marital assets he was awarded were encumbered by debt. However, the trial court
specifically considered the debts in its valuation of the marital estate, and $119,847.49 is the
value of the equity in the assets awarded to Husband.2 We agree with Husband’s contention
that a marital property division is not rendered inequitable simply because it is not
mathematically equal, see Cohen v. Cohen, 937 S.W.2d 823, 832 (Tenn. 1996), but a marital
property division must nevertheless “reflect essential fairness in light of the facts of the
case.” Id. Here, the trial court’s original division of the marital estate was plainly
inequitable. Notably, Husband does not argue on appeal that the trial court’s final
distribution of the marital estate was inequitable.

        Husband contends that a motion to alter or amend cannot be used in the manner in
which it was applied by the trial court. He claims that Wife was simply trying to “relitigate”
the issues already resolved by the initial divorce decree. He argues that when the motion to
alter or amend pointed out Wife’s “intention” to seek a monetary award representing her
share of the marital property, this amounted to “new evidence which the Trial Court was
asked to evaluate after the final order.” He appears to argue that the trial court could not
grant the motion to alter or amend without hearing additional evidence. We disagree with
Husband’s assertion. He concedes that Wife testified during the divorce trial that she was
seeking a monetary award representing her marital share of the assets, either in the form of



        2
            Rule 7 of the Rules of the Court of Appeals requires that “[i]n any domestic relations appeal in
which either party takes issue with the classification of property or debt or with the manner in which the trial
court divided or allocated the marital property or debt, the brief of the party raising the issue shall contain,
in the statement of facts or in an appendix, a table,” similar to the one provided by the Rules, which “shall
list all property and debts considered by the trial court, including: (1) all separate property, (2) all marital
property, and (3) all separate and marital debts,” along with citations to the record. “‘This Court has
previously found issues involving the valuation and division of property waived for failure to comply with
Rule 7.’” Forbess v. Forbess, 370 S.W.3d 347, 354 (Tenn. Ct. App. 2011) (quoting Harden v. Harden, No.
M2009-01302-COA-R3-CV, 2010 WL 2612688, at *8 (Tenn. Ct. App. June 30, 2010)). We may, however,
excuse the failure to include such a chart in an appellate brief, Id. (citing Tenn. R. App. P. 2), in the exercise
of our discretion. Butcher v. Butcher, No. W2011-01808-COA-R3-CV, 2012 WL 2107977, at *2 (Tenn.
Ct. App. June, 12 2012). “While in this case we chose to proceed with our review despite the fact that the
[the appellant] chose not to abide by the rules of this Court, we cannot say we will be so accommodating and
choose to do the same in the future.” Green v. Green, No. M2011-00840-COA-R3-CV, 2012 WL 2389607,
at *3 n.4 (Tenn. Ct. App. Jun. 25, 2012). Our decision should not be construed as setting forth a general rule
that a party may be routinely excused from including a Rule 7 table. Id. at *3.

                                                       -4-
a lump sum or monthly payments.3 We do not have a transcript of the proceedings that took
place, but for whatever reason, the trial court apparently either did not remember Wife’s
testimony or did not fully understand Wife’s position. The trial court’s order granting the
motion to alter or amend stated that the court “was under the misconception that Wife did not
want any property awarded to the Husband, and did not understand that she wanted a cash
settlement instead. The Court now understands that[.]” The Court found that its initial
division of marital property was “not equitable,” and it modified the division accordingly.
Husband does not cite any authority for his suggestion that the trial court needed to hold an
evidentiary hearing in order to make this determination, and there is nothing to suggest that
he attempted to present any additional evidence.

        A motion to alter or amend “‘may be granted (1) when the controlling law changes
before a judgment becomes final, (2) when previously unavailable evidence becomes
available, or (3) when, for sui generis reasons, a judgment should be amended to correct a
clear error of law or to prevent injustice.’” Vaccarella v. Vaccarella, 49 S.W.3d 307, 312
(Tenn. Ct. App. 2001) (quoting Bradley v. McLeod, 984 S.W.2d 929, 933 (Tenn. Ct. App.
1998)). The purpose of a motion to alter or amend “‘is to prevent unnecessary appeals by
providing trial courts with an opportunity to correct errors before a judgment becomes
final.’” Whalum v. Marshall, 224 S.W.3d 169, 175 (Tenn. Ct. App. 2006) (quoting Bradley,
984 S.W.2d at 933). It “‘allows the trial court to correct any errors as to the law or facts that
may have arisen as a result of the court overlooking or failing to consider matters.’”
Vaccarella, 49 S.W.3d at 312 (quoting Chadwell v. Knox County, 980 S.W.2d 378, 383
(Tenn. Ct. App. 1998)).

        In the case at bar, we find that granting the motion to alter or amend was necessary
“to prevent injustice” to Wife. It is undisputed that Wife testified during the divorce trial that
she was seeking a monetary award, and she was not responsible for the trial court’s failure
to address her request in its initial decree. Wife promptly sought a correction of that error
by filing a motion to alter or amend. We find no abuse of discretion in the trial court’s
decision to grant the motion.4


        3
           In another part of Husband’s brief, he argues that Wife should not be permitted to use a motion
to alter or amend “to posit what she ‘intended’ to prove at trial,” and he asserts that a motion to alter or
amend cannot be used to raise a new issue. Because Husband admits that Wife did testify that she wanted
a monetary award, she was not attempting to raise a “new issue” in her motion to alter or amend.
        4
          Husband argues on appeal that the facts of this case are similar to the facts in Wade v. Wade, 897
S.W.2d 702, 723 (Tenn. Ct. App. 1994), because in Wade, a spouse impermissibly sought a redistribution
of the marital estate after the initial order, based on new evidence on the issue of value. Wade actually
involved a “Motion for Consideration of Post-Judgment Facts” filed in the appellate court, not a motion to
                                                                                               (continued...)

                                                    -5-
                                         V.    C ONCLUSION

      For the aforementioned reasons, we affirm the decision of the chancery court and
remand for further proceedings. Costs of this appeal are taxed to the appellant, Dylan
Haggard, and his surety, for which execution may issue if necessary.


                                                         _________________________________
                                                         ALAN E. HIGHERS, P.J., W.S.




        4
          (...continued)
alter or amend. And here, Wife did not seek to introduce evidence of a post-judgment change in value of an
asset. Therefore, we find Wade factually and procedurally distinguishable from this case.

                                                   -6-